 636DECISIONS OF NATIONAL LABOR -RELATIONS BOARDplant and utilization of manpower, as well as the superior skills ofthe Company's employees represented by Local 8, ITU, we shalldetermine the dispute before us by awarding all offset preparatorywork, including offset camera operation and all of the steps andprocesses involved in offset platemaking, to those employees repre-sented by Local 8, ITU, but not to the Union or its members. Thisdetermination is limited to the particular controversy giving riseto this dispute.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and upon the entirerecord in this proceeding, the Board makes the following Determi-nation of Dispute, pursuant to Section 10(k) of the Act:1.Printers employed by the Nordmann Printing Company, whoare represented by the St. Louis Typographical Union No. 8, affili-ated with International Typographical Union, AFL-CIO, are en-titled to perform all offset preparatory work, other than in connec-tion with the multilith press, including offset camera operation andall of the steps and processes involved in offset platemaking, at theCompany's plant in St. Louis, Missouri.2.St.Louis Printing Pressmen and Assistants Union No. 6, Inc.,affiliatedwith International Printing Pressmen & Assistants Unionof North America, AFL-CIO, is not entitled to force or require theNordmann Printing Company, its successors or assigns, to assignany of the above work to employees represented by such Union.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, St. Louis Printing Pressmen and Assistants UnionNo. 6, Inc., affiliated with International Printing Pressmen & Assist-ants Union of North America, AFL-CIO, shall notify the RegionalDirector for Region 14, in writing, whether it will or will notrefrain from forcing or requiring the Nordmann Printing Company,its successors or assigns, by means proscribed by Section 8(b) (4)(D) of the Act, to assign the above-described work to employeesof such Company represented by such Union.Ely & WalkerandAmalgamated Clothing Workers of America,AFL-CIO.Cases Nos. 26-CA-1688 and 26-RC-2075.March 12,1965DECISION AND ORDEROn August 4, 1964, Trial Examiner Thomas N. Kessel issued hisDecision and Report on Challenges and Objections in the above-entitled proceeding, finding that the Respondent had engaged incertain unfair labor practices alleged in the complaint in Case No.151 NLRB No. 72. ELY & WALKER63726-CA-1688 and recommending that it cease and desist therefrom,and take certain affirmative action.The Trial Examiner furtherfound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint. It was also determinedby the 'T'rial Examiner that the six employees of the Employerwhose ballots were challenged at the Board election held on Decem-ber 12, 1963, were eligible voters, and it was recommended that theirballots be opened and counted. In addition, the Trial Examinerfound certain conduct engaged in by the Respondent prior to thesaid election to have been objectionable as alleged in the objectionsto the election filed by the Petitioner in Case No. 26-RC-2075, andrecommended that, should the tally of ballots, as revised upon thecounting of the challenged ballots, demonstrate that the Petitionerhas not received a majority of the votes cast, the said election beset aside and that a new election be directed, all of the foregoingbeing set forth in the attached Trial Examiner's Decision andReport on Challenges and Objections.The Respondent filed excep-tions to the Trial Examiner's Decision and Report on Challengesand Objections insofar as Respondent was found to have violatedtheNational Labor Relations Act, as amended, and to have en-gaged in objectionable conduct and filed a brief in support thereof.The Charging Party filed exceptions insofar as the Respondent wasfound by the Trial Examiner not to have violated the Act and inso-far as the employees challenged at the said election by the Petitionerwere found to be eligible voters.A brief was filed in supportthereof.No exceptions were filed by the General Counsel.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel[Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theentire record in these cases, including the Trial Examiner's Decisionand Report on Challenges and Objections, the exceptions, and thebriefs, and hereby adopts the Trial Examiner's findings,' conclu-sions, and recommendations.Case No. 26-CA-1688ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asIIn finding that the Employer engaged in objectionable conduct which affected theresults of the election,we do not rely upon its request to a local nightclub owner toattempt to influence employee Gilmore tovoteagainst the Petitioner. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDitsOrder, the Recommended Order of the Trial Examiner, andorders that the Respondent, Ely & Walker, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the TrialExaminer's Recommended Order, with the following modificationsand additions.1.Paragraph 1(a) shall be modified to read:"(a)Discouraging membership in Amalgamated Clothing Work-ers of America, AFL-CIO, or any other labor organization, by dis-criminating in regard to the hire and tenure of employment of itsemployees."2.The following shall be added to paragraph 2(a)"Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces."3.The following is substituted for the last sentence of the firstindented paragraph beginning "AVE WILL NOT . . ." in the Appendixattached to the Trial Examiner's Decision and Report on Challengesand Objections:Promising and granting benefits to employees to induce themnot to support a union.4.The following is substituted for the third indented paragraphbeginning "AVE WILL . . ." in the said Appendix :WE WILL offer immediate and full reinstatement to ClaraScott and Odelia Shelton to their former or substantially equiv-alent positions, without prejudice to their seniority or otherrights and privileges, and make them whole for any loss ofearnings resulting from the discrimination against them.IT IS HEREBY FURTHER ORDERED that the complaint herein be, andithereby is, dismissed insofar as it alleges violations not foundherein.[The Board directed, Case No. 26-RC-2075, that the RegionalDirector for Region 26 shall, within 10 days from the date of thisDecision, open and count the ballots of Clara Scott, Odeha Shelton,Patricia Heflin, Robbye Blane, Barbara Wallace, and Lofton Ford,the challenges to which have been overruled herein, and serve uponthe parties a revised tally of ballots. If the revised tally disclosesthat a majority of valid votes has been cast for the Petitioner, theRegional Director shall issue a certification of representative.] ELY & WALKER639[The Board further directed that, if the revised tally shows thatthe Petitioner has not received a majority of the valid votes cast,a Direction of Second Election shall become applicable.][The Board set aside the election held on December 12, 1963.][The Board further directed that the Regional Director conducta second election among the employees in the unit found ap-propriate.Eligible to vote are those in the unit who were employedduring the payroll period immediately preceding the date of is-suance of the notice of Second Election, including employees whodid not work during that period because they were ill, on vacation,temporarily laid off, or had not been offered reinstatement in ac-cordance with the Order in Case No. 26-CA-1688.Also eligibleare employees engaged in an economic strike which commenced lessthan 12 months before the election date and who retained theirstatus as such during the eligibility period and their replacements.Those in the military services of the United States may vote if theyappear in person at the polls. Ineligible to vote are employees whohave quit or been discharged for cause since the designated payrollperiod, and employees engaged in a strike who have been dischargedfor cause since the commencement thereof, and who have not beenrehired or reinstated before the election date, and employees en-gaged in an economic strike which commenced more than 12 monthsbefore the election date and who have been permanently replaced.Those eligible shall vote whether or not they desire to be representedfor collective-bargaining purposes by Amalgamated Clothing Work-ers of America, AFL-CIO.]TRIAL EXAMINER'S DECISIONANDREPORT ON CHALLENGES AND OBJECTIONSSTATEMENT OF THE CASEUpon a charge dated November 18, 1963, filed by Amalgamated Clothing Work-ers of America, AFL-CIO, herein called the Union, against Ely & Walker, hereincalled the Respondent, the General Counsel of the National Labor Relations Board,herein called the Board, issued a complaint dated January 17, 1964, alleging thatthe Respondent had engaged in conduct violative of Sections 8(a)(1) and (3) and2(6) and (7) of the National Labor Relations Act, herein called the Act.OnJanuary 14, 1964, the Board issued an order directing a hearing to be held by aTrial Examiner in Case No. 26-RC-2075 to determine the eligibility of ballotschallenged at the representation election in that case and also to make determinationsconcerningvarious objections to conduct affecting the results of that election filedby the Petitioner (the Union in Case No. 26-CA-1688), and to prepare and toserve onthe parties a report containing resolutions of fact and recommendations tothe Board for the disposition of the issues.The hearing thus directed was con-solidated by the Regional Director in the foregoing complaint with the hearing inCase No. 26-CA-1688.The Respondent's answer to the complaint denies com-missionof the unlawful conduct ascribed to it therein.Pursuant to notice, a hearingwas held before Trial Examiner Thomas S. Kessel at Dover, Tennessee, on Febru-ary 25 and 26, 1964. All parties wererepresentedby counsel who were afforded full 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDopportunity to be heard,to examine and cross-examine witnesses,and to present evi-dence.After the close of the hearing briefs were received from all parties whichhave been duly considered.U,jon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.PERTINENT COMMERCE FACTSThe complaint alleges and the answer admits that the Respondent is a Tennesseecorporation with its principal office and place of business at Dover, Tennessee, whereitmanufactures men's pants and related products,that during the year precedingissuance of the complaint the Respondent,in the course of its business operationsmanufactured,sold, and shipped finished products valued in excess of $50,000directly to customers located outside the State of Tennessee.From the foregoing Ifind that the Respondent is engaged in interstate commerce within the meaning ofthe Act and that it will effectuate the purposes of the Act for the Board to assertjurisdiction over its business in these proceedings.H.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership the Respondent'semployees.III.THE OBJECTIONSTO CONDUCT AND CHALLENGED BALLOTS IN CASE NO. 26-RC-2075AND THE UNFAIRLABORPRACTICES ALLEGED IN CASE NO. 26-CA-1688On December 12, 1963, pursuant to a Stipulation for Certification upon ConsentElection,a secret-ballot election was held among the Respondent's employees at itsDover, Tennessee,plant,to determine whether they desired to be represented incollective bargaining by the Union.Of the 154 eligible voters,151 cast ballots, ofwhich 71 were for the Union, 74 against,and 6 were challenged.Thereafter theUnion filed timely objections to the Respondent's conduct before the election whichassertedly affected its results.About the same time, the Union filed a charge inCase No. 26-CA-1688 claiming,in substance, that the Respondent's conduct affect-ing the election also violated Section 8(a)( I) and(3) of the ActGenerally, the complained of conduct consists of threats to employees of reprisalfor supporting the Union,promises and grants of benefit to encourage union dis-affection,interrogation of employees concerning their union activities,institution ofan unlawful rule against solicitation for the Union,threats of discipline to unionadherents for violating the foregoing rule while permitting employees opposed tothe Union openly to campaign in the plant,creating the impression of surveillanceof employee union activity,threats to employees that the Respondent would notbargain with the Union even if it were selected as bargaining representative,sponsor-ing the circulation of a petition calling for employees openly to declare their opposi-tion to the Union,the discharge of two employees for engaging in union activities,the harassment and denial of employment to another employee for her union activ-ities, and various other acts of interference with, restraint,and coercion of employ-ees in the exercise of their union activitiesOf the six ballots challenged,three were challenged by the Board'sagent at theelection because their names did not appear on the voting eligibility list furnished bythe Respondent,and three were challenged by the Union on the grounds that onewas cast by a supervisor and two by clerical employees excluded from the appro-priate unit.The Regional Director recommended in his report on objections andchallenged ballots that the status of all the challenged ballots be determined aftera hearing.As noted, the objectionable preelection conduct is substantially the same as thatcharged to be violative of the ActAccordingly,except where necessary,the fol-lowing recitation of the evidence does not differentiate between conduct which ismerely objectionable and conduct which may also be violative of the Act.Prefatorily,itshould further be stated that the complaint alleges and the answeradmits that the following persons are supervisors within the meaning of the Act:an official referred to by witnesses as "Woody" Hoffman,PlantManager RobertRhodes, Assistant Plant Manager Don Rhodes,Foreman George Poland,and Floor-ladiesMabel Hester, Betty McKinney and Mae Wallace.As admitted supervisorsthey are the Respondent'sagents for whose conduct in these proceedings it isresponsible.- ELY & WALKER641A. Coercive comments and interrogationEmployee Carolyn Shepherd testified that in late October or early November 1963Foreman Poland came to her machine and asked her what she would gain by wear-ing the Union's pin.As she argued the question with him, Plant Manager RobertRhodes with his assistant, Don Rhodes, approached and joined the discussion.Poland remarked that if the Union came in "they would close the plant down, notbecause of the union but because they couldn't financially afford it "Robert Rhodesadded "they would never deal with the union because they had never had a unionin any of their factories."He commented, "If the Union don't come in, I guess youknow where you'll go "Employee Frankie Gilmore related that in the latter part of November 1963 PlantManager Rhodes spoke to her at her machine and asked how she thought the Unionwould be beneficial to the employeesAfter discussing the matter for about 20minutes he remarked, "It was their company, their factory, and they paid us girls,and they could pack up and leave any time they got ready to." She retorted thiswas their privilege.Don Odom last worked for the Respondent on December 12, 1963.He recalledthat near the end of November or beginning of December 1963 he heard PlantManager Rhodes state in his presence that "anyone giving a signed statement to aLabor Relations Board man would be in court."George Poland and employeeLouis Shepherd were also present when this was said. Shepherd, formerly employedby the Respondent, confirmed the foregoing testimony by Odom.Employee Patsy Shelton testified that in October or November 1963 her super-visor,BettyMcKinney, had directed her to "keep [her] mouth shut."The samedirective was delivered to another employee, Dorothy Walker, to whom Shelton hadbeen speaking about a matter pertaining to their work.Although Shelton explainedtoMcKinney the nature of her conversation with Walker, she was told it did notmatterShortly afterward, Shelton sought out Assistant Manager Don Rhodes andreported the instruction from McKinney about keeping her mouth shutRhodesconfirmed the order. Shelton also testified that in October 1963 she and severalother employees were present in Plant Manager Rhodes' office when he read to themfrom a typewritten sheet, in effect, that "the factory would never need a union andwe would never have to have a union under any circumstances." She rememberedthis sheet was later posted on the bulletin board.Employee Shirley Thompson testified that in October 1963 her supervisor, BettyMcKinney, told her, "We wasn't supposed to sign no card or talk about the unionduring working hours." She related that on December 11 McKinney said to her,"If the union came in we probably wouldn't be there any longer.Employee Frieda Wilson is also supervised by McKinney who, according to theformer, asked her in October 1963 what she thought of the rumors going around.Wilson asked what she meant, and McKinney replied "about the union "Wilsoninsisted she knew nothing about the Union, but McKinney pointed out she hadsigned a union cardWilson further testified about an incident in December 1963when Plant Manager Rhodes had summoned McKinney and directed her, in Wilson'spresence, to tell all her girls "that anyone who gave sworn testimony and didn't wanttheir name involved would be involved, because Burlington would subpoena them."She understood that the Respondent is a branch or division of Burlington Industries.Employee Ann Manners, formerly supervised by Mabel Hester, testified that inOctober 1963 Hester questioned her about a conversation with another employee.According to Manners, Hester remarked, "Well, I'll ask you the same thing I askedher.What do you think about all that's going on?"Manners disclaimed knowingwhat she meant.Hester asked, "Well, did you sign a union card?"Manners madeno admission.She related that in December 1963 Hester asked what decision shehad reached concerning the Union, in view of her attendance at all the union meet-ings and the fact that she had heard the speeches of the Respondent's representativeconcerning the Union.Manners pointed out that her decision was inconsequential,particularly as employee Reva Gray had informed her the Respondent already knewwhich employees would be discharged if the Union were to come into the plant.She also told Hester that Gray had secured the signatures of various employees on asheet of paper but that she, Manners, was not permitted to sign because Gray knewshewould not change her mind.Hester thereupon toldManners she had notthought the paper was a good idea but had nevertheless taken it to the office for Gray.Manners acknowledged that, apart from the signatures on the paper, she did notknow what else appeared on it.783-133-66-vol. 151-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDBirdie Elliott, previouslymentioned,testified that in the first week of December1963 she heard Plant Manager Rhodes tell Floorlady Hester to "make it plain tothese girls that are going out to Earhart's Motel and giving sworn statements to theBoard man, Labor Board man, that theyare goingto be brought to Court for it.Burlington's going tosee to that."Barbara Westerman, employed by the RespondentuntilOctober 28, 1963, testifiedthat on that date her supervisor, Floorlady Mae Wallace, had said to her, "Barbara,Ihave been hearing you have been going to theunion meetings."Westermanacknowledged this was so, whereupon Wallace remarked, "Well, if the union comesin you know the plantisgoing to close."Westerman disagreed.Wallace com-mented, "I think you need to work just like myself."Dixie Thomas last worked for the Respondent on January 1, 1964. She relatedthat in November 1963 she had called Plant Manager Rhodes to her machine andasked whether the plant would close if the Unioncame in, andthat he had answered,"Yes, but I'll deny it if anyone else asks me " She testified that later in the sameweek she had gone to Rhodes' office to pick up her check and that in the presenceof two office employees, one of them named Fay Sykes, she was told by Rhodes hehad heard she had been at a recent union meeting.Admitting this was true sheasked for the name of his informant which Rhodes would not reveal. She remarked,"You'd better not."He replied, "Oh, hell, you all don't have any sense." Sheretorted, "That don't make any difference, you won't fire us."He said, "I thoughtthe other day when I was at your machine that you told me you was for the com-pany."She reminded him she had merely inquired whether the plant would close iftheUnion came in and that he had answered in the affirmative, adding he woulddeny it if anyone else were to ask him. She pointed out that he would find out onelection day whom she favored.Rhodes replied her vote would be secret. Shemaintained she had never declared whether she was for the Union or the Company.Sykes admonished that she could not be in between.Thomas further testified thatshe heard the speech by aforementioned Company Official Hoffman to employeesabout a week or two before the election. She recalled that Hoffman referred to aboard containing pictures and other matters about plants which had closed becauseof the advent of unions and had said, concerning a plant in Chattanooga, "If wegot a union in this plant, that Ely & Walker Company would be like the one inChattanooga. It would look like a ghost town."On one occasion Hoffman spoketo Thomas at her machine.He placed his arm about her shoulder, professed hislove for all the employees, and asked for the union pin she was wearing.Heexplained he wished to take it to St. Louis, ostensibly to the home offices ofBurling-ton Industries.He remarked to Thomas, "I just want to show you how silly thepeople are by wearing these little pins." She gave him the pin.Mahalia Norfleet was discharged by the Respondent on November 6 or 7, 1963.She attended the Union's first meeting in October. She testified that a couple ofweeks later her supervisor, Floorlady Hester, asked what was wrong and why shehad changed.Norfleet in turn asked Hester what she meant and particularly whethershe had found out about her attendance at the union meeting.Hester acknowledgedshe had found out.Norfleet claimed that she and Hester conversed almost dailyabout the Union or about persons who had joined the Union. In one of these con-versations, about a week before Norfleet's discharge, Hester said to her "they tellme that if the union comes in they're going to close the doors and walk out."Nor-fleet further related that about November 1, 1963, Viola Wafford, who I find is asupervisor within the Act's meaning,i came to her machine and asked why she hadchanged.Norfleet inquired whether Wafford was speaking about the Union andwas informed this was so.Wafford asked whether she had been attending theUnion's meetings.Norfleet revealed she had, and explained that one of her reasonsfor so doing was to keep her job.Wafford advised that had she not gone to themeetingsshe would not have been fired.BroaxieMyers, last employed by the Respondent in January 1964, testified thatin October 1963 Plant Manager Rhodes, in the presence of his assistant, told her hehad received a complaint that she had been talking about "outside activities" on thejob.Her defense that she did an honest day's work led to his inquiry about thecomplaints of the other employees.Myers replied she had no knowledge of them.Rhodes remarked he had done her a favor when he recalled her to work and thatshe was evidently dissatisfied with her job or she would not have been "talking upiWafford is the Respondent's personnel supervisorShe interviews applicants forjobs and makes reports, including recommendations as to their hire. She is one of agroup which decides whom to hireShe tests trainees and evaluates their test scores.Her evaluation is a basis for their retention and promotion. ELY & WALKER643the union"as she had done.He added that the Respondent would not operate undera union; that it did not have to negotiate with the Union;and that the Union couldcompel negotiation only by a strike in which the employees would be the losers.Myers also recalled that in November 1963, shortly before the December 27 repre-sentation election,her foreman at the time,Johnny Landis, read to her from apaper advice to the effect that she was not to sign any cards passed to her duringthe lunch hour, and that if there were to be an election, she would have the chancethen to voice her opinion.He then inquired whether she "got the message."Bonnie Heaton,formerly employed by the Respondent,testified that on October 21,1963,she and several other employees were in Plant Manager Rhodes' officewhere they received certain cards preparatory to starting work.Before they left heread to them a statement to the effect that the plant did not need a union and"wasn't going to have a union."He expressed the view that a union would beharmful to the employees and warned that anyone "caught talking union on thejob, by passing out union cards, will be subject to dismissal."Employee Clara Scotttestified she also listened to a speech by Rhodes in which he told employees "if you'recaught talking union in this factory, you'll be fired."The Dover, Tennessee, Chamber of Commerce had committed itself to theRespondent to help prevent its employees from becoming unionized.The buildingoccupied by the Respondent is owned by the city of Dover which floated a bondissue for construction of the building.For some time after the building's erectiona group of chamber members sought unsuccessfully to persuade employers to cometoDover and provide local employment.Always the first question asked was aboutthe union picture in Dover.When the Respondent finally agreed to come there,itwas with the explicit promise of these chamber members to do what they couldto keep a union outFrom the beginning the Respondent adopted a hiring practicewhereby all applicants for jobs were required to obtain references from three cham-ber members.Dover's mayor, W. H. Tippett, called as a witness by the GeneralCounsel, acknowledged these facts.He had been one of the group which gave theRespondent the foregoing commitment.Mayor Tippett is also an officer of Dover's only bank from which a number of theRespondent's employees borrowed mortgage funds to purchase their homes.Themayor testified that to combat unionization of the employees he was to exert hisinfluence with them. In the course of the Union's election campaign there wereseveral discussions among chamber members in which the mayor participated to devisemeans of persuading the Respondent's employees to reject the Union.A mailinglisthad been provided by the Respondent and from it chamber members chosegroups of employees to contact personally. In addition, the chamber sent a letterto all employees to discourage their selection of the Union.At a dinner meeting ofthe chamber an official of the Respondent, Mr. McFadden, informed its members theRespondent "would not work with the union."It is clear from the foregoing facts that the Dover Chamber of Commerce was theRespondent's agent for the purpose of accomplishing the defeat of the Union in theDecember 12, 1963, election.Accordingly, the Respondent is responsible for theconduct of the chamber members in furtherance of that purpose.The aforementioned Clara Scott testified that on October 22, 1963, Ted Sills, ownerof a Dover insurance business and a chamber of commerce member, had been in theplant with Mayor Tippett and two other chamber members. Later that afternoonScott and aforementioned employee Bonnie Heaton, both ardent union supporters,visited Sills in his office.Scott related that they asked Sills how he felt about theUnion.He replied the employees had proceeded in the wrong way, and that if theyhad wanteda unionthey should have gone to "these townspeople" who would havecorrected mattersHe remarked, "I can tell you right now that they ain't going tohave no union over there." Sills emphasized that the Respondent would "rather paya lawyer $1,000 a day than have a union in there." He revealed that McFadden, theaforementioned company official, had recently told him the Respondent was notearning enough and was operating its plant in Dover just "for the good of the people."Scott argued the point, and he retorted, "What good will it do if you get a union con-tract in there.They won't do nothing but sweat it out." She invited him to come tothe plant to see conditions and to attend a union meeing to hear its side, but hedeclined with the explanation that the chamber of commerce was committed to fightthe Union.Heaton's account of the incident, while not as detailed as Scott's, wassubstantially the same.On Saturday, October 26, 1963, Scott, Heaton, and several other women employees,all adherents of the Union, engaged Mayor Tippett on a Dover street in a conversationwhich they initiated to seek his views about unionization of the plant.The mayortold them the chamber of commerce would hopor its obligation to oppose a union.He 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated his view that the employees did not needa union and,accordingto BonnieHeaton, "they wasn't going to have one "Mayor Tippett conceded in his testimonythat he told the group he did not think "Ely & Walker would work with the union "B. Promises and grants of benefitsIt is undisputedthat before the December 12, 1963, representation election theRespondenthad not paidits employees for any holidays during which they did notwork, and that the first holiday for which the employees were paid was ChristmasDay 1963. Employee Annie Yarbrough testified that a notice was posted on theplant bulletin board in the latter part of October apprising employees they were toreceive the Christmas holiday payment.Employee Birdie Elliott recalled that shefirst learned of this holiday payment when it was mentioned by Hoffman in a speechto a group of employees near the end of October or beginning of November. Thenshe saw the notice on the bulletin board.Employee Broaxie Myers first heard ofthis benefit in a speech by Plant Manager Rhodes to assembled employees in Octoberor November. She also noticed the information on the bulletin board.EmployeeClara Scott saw the bulletin board notice in NovemberEmployee Bonnie Heaton sawthe notice on the board before the election but could not fix the exact dateAdmittedly, the Respondent increased the hourly base rate for its band settingemployees from $1.25 to $1.30 before the election. Birdie Elliott testified she wasinformed by Plant Manager Rhodes of the change in the first week of December 1963.Employee Ann Manners was not certain whether she received her rate increase beforeor after the December 12 election. but believes she was told by Rhodes of the increasebefore the election.Employee Odelia Shelton testified that Rhodes informed herabout a week or two before her discharge on November 4, 1963, of therate increase.Employee Louis Shepherd testified that the aforementioned "Woody" Hoffman, theRespondent's official,had made a speech in November 1963 to a group of employeeswho had been assembled to hear him and included in his remarks the statement thatthe employees wouldget anevening break and did not need the Union to get it forthem.Employee Annie Yarbrough and Birdie Elliott heard the same speech andrecalledHoffman's promise of a 10-minute afternoon break which the employeessubsequently received.C. The rule againstsolicitationand the Respondent'sdisparate enforcement of the ruleThe Respondent has issued to all its employees a booklet entitled "EmployeesManual DoverPlant."Included therein is the followingprovision.(6)Outside business:Solicitations,collectionof funds, pledges, subscriptions,circulation of petitions,solicitationof membershipsor similar activities are notallowed on Company property.The General Counsel contends the foregoing restrictions unlawfully prohibit unionsolicitation and distribution of literature by employees during their nonworking timein nonworking plant areas.Moreover, says the General Counsel, the Respondentapplied the rule to limit activity within the plant by employees favoring the Unionwhile simultaneously permitting and even instigatingand encouragingsuch activity byemployees opposed to the Union. Testimony has already been delineated by employ-ees that they were warned by the Respondent's agents not to discuss the Union, signor hand outunioncards on the job or during working hours, and that they would besubject to discharge for infraction of these directives.Their testimony has beenrecited that supervisors nevertheless interrogated them at their machines about theirunion sympathies and sought to discourage their support for the UnionAt the sametime, according to the General Counsel's witnesses, employees opposing the Unionopenly solicited in the plant during working time, for which they were paid and withsupervisor knowledge, for employeesignatures to a petitiondenoting their non-adherence to the Union.Carolyn Shepherd related that on December 12, the day of the representation elec-tion,employees Reva Gray and Jean Crocker circulateda petitionamong employeesin the presence of Floorladies McKinney and HesterShepherd did not see what wason the document. She was certain that Gray and Crocker had not clocked out in thecourse of their activity.Ruby Wyatt recalled that on the day of the election RevaGray, in the presence of Hester, handed her a paper and asked her to sign. She didnot remember exactly what was written on it except that it meant its signers had tovote for the Respondent.After the election Hestercameto her andadmonishedthat if she had not voted "like [she] signed the paper [she] justlied."Frankie Gilmorewas handedthe petition on electionday by anotheremployee.No one else was. ELY & WALKER645present.Gilmore later observed the petition handed to another employee who inturn gave it to her supervisor,Betty Stimson.Gilmore observed that the petition con-tained a preamble to the effect that the employees signed voluntarily and agreed toserve the Respondent faithfully and that if they appreciated their jobs they wouldvote against the Union.Don Odom testified that on election day he saw a petitionon the desk in the office of the cutting room used by Supervisors Poland and Wallace.He saw employees sign the petition while Poland was in his office.Odom read thepetition which contained a statement to the effect that those who signed enjoyed theirjobs, expressed their appreciation for the Respondent, and pledged to vote against theUnion. Shirley Thompson also saw the petition passed around on election day by anemployee in the presence of Floorlady McKinney. Freida Wilson testified this sameemployee solicited her signature that day to the petition.Ann Manners said sheobserved Jean Crocker take the document, referred to by the previous witnesses asthe cardboard petition, to Reva Gray's machine and heard her remark she alreadyhad signed up all the girls on her sideand that Gray had to work fast to getthe signa-tures from the girls on her side.Floorlady Hester,who was present,then markedGray's "gum sheets" so she would be paid her average rate during her solicitingactivity.Margie Wallace testified she saw Jean Crocker soliciting signatures to thepetition on election day and that Plant Manager Rhodes and McFadden, theRespondent's officer, were present at the time.D. The election day photographs and other conduct by the Respondentalleged to have affected the December 12 electionBefore the election Personnel SupervisorViolaWafford, found above to be asupervisor,took pictures of groups of employees in the plant who wore distinctive hatsand other insignia denoting their opposition to the Union.As related by FreidaWilson, the developed photographs were later enclosed in a glass frame hung on a wallof the plant.Annie Yarbrough testified that when she observed the pictures beingtaken the aforementioned official, Hoffman, called to one of the employees whofavored the Union and asked her to be photographed. Floorlady Hester acknowledgedthatWafford photographed "quite a few" employees on the day of the election andthat although the employees' work was interrupted, no pay was deducted for theirlost time.Evidence concerning the foregoing activities was adduced by the Unionto show that the conditions requisite to a proper election atmosphere did not prevailon December 12,, 1963.Other evidence was adduced for the same purpose. Twoemployees and a supervisor were sent by the Respondent, at its expense, to anotherof its plants in Missouri,ostensibly to show that wages and conditions in that allegedlyunionized plant were not better than those in the Dover plant.Newspaper clippingswere posted on a plant bulletin board concerning strikes, violence, and plant closings.Employee Frankie Gilmore was approached by the owner of a local nightclub whichshe patronized and was informed by him that Plant Manager Rhodes had requestedhim to influence her to voie against the Union. The foregoing items were presentedby the Union for consideration in the context of the other conduct adverted to above.E. The alleged discharges of Clara Scott and Odelia Shelton and theharassment of Bonnie Heaton1Clara ScottScott was hired by the Respondent on May 20, 1963, as a seat seamer. She andemployees Shirley Boyd and Linda Bryant were the seat seamers supervised by Floor-lady Hester.Scott was discharged on November 1, 1963. She testified she was toldat the time by Plant Manager Rhodes this action was taken because of her lowproductivity and the poor quality of her work. Scott had been openly for the Unionand wore a union pin at work as did other employees.She attended all the unionmeetings from the beginning, spoke to other employees in behalf of the Union atevery opportunity and, as recited, was the spokeswoman for the group of employeeswho had encountered Mayor Tippett on October 26 and discussed the union issuewith him. She had also, as related on October 22, gone with employee Heaton tothe office of Ted Sills and argued the union point of view in an effort to persuadehim to be sympathetic.Scott denied that she had ever been reprimanded before her discharge because ofthe amount or quality of work she did.Admitting she did not ever reach her produc-tion quota, she maintained that neither did the other seat seamers.Notwithstandingher failure to make quotas, Scott insisted that her productivity steadily increasedduring her employment although there were days when she produced less than atprevious times.As to quality, she testified that from the time she signed a union card 646DECISIONSOF NATIONALLABOR RELATIONS BOARDat the first meeting of the Union on October 11, the number of pants returned to herdaily for repairs mounted but still did not exceed 5 to 10 pairs daily. Scott claimedthat Shirley Boyd had the same amount of repair work and that Linda Bryant hadeven more. The latter concededly was a better producer.Scott furthermore testifiedthat the only time Hester mentioned her repairs was on the day of the discharge.Onthat occasion Hester brought her a bundle of pants and remarked she did not know"what we are going to do with these seamers getting back so many repairs."Scottthereupon pointed out to Hester she had received only one pair of pants that day forrepair.Scott additionally testified that from the time she entered her training near the endof July or beginning of August 1963, she received an average of 15 dozen samplesweekly on which she worked,and that at the time, of her discharge she was the onlyseat seamer who received such samples. Samples, she said, required greater skill.Scott knew she was the only seat seamer who was to get this work as she had over-heard Hester direct the two employees who worked behind her as markers to giveher all the samples.Bonnie Heaton,one of these markers, corroborated this testimony.2.Odelia SheltonShelton had worked for the Respondent from August 1962 to January 1963 whenshe voluntarily left because of her child's illness.She was rehired in July 1963 byPlant Manager Rhodes and worked until she was discharged on November 4, 1963.In her last employment,as in her first period of employment,she had sewed waist-bands on pants.Shelton had attended all union meetings but one. She had signed a union card andstarted wearing her union pin a week before her discharge.This was the same typepin which many other employees wore to work.Shelton testified that she had been informed a week before her discharge by MabelHester, her supervisor,that if she were to get back more than two or three pairs ofpants a day for repair she would be terminated.This assertedly "shocked" herbecause never before had she been criticized or reprimanded about her repairs orproduction.On the other hand, her supervisors had complimented her and had toldher she had been doing better work.Later that same week Hester told her thateveryone was getting back so many repairs that day that they were going to let hercontinue working for only another day or two.Shelton claimed she had not receivedany repairs that day.She further testified that during her last week of employment,afterHester hadwarned her of discharge for excessive repairs, she checked to see whether the otherband setters got back repairs.Shelton observed that on the last day of her employ-ment, Mary Williams got back three bundles containing two or more dozen pants ineach, that Ohne Dowdy got back two bundles,and Rheba Hicks got back one bundle.She also noticed that she got out as much work daily as some of the other bandsetters.This she determined by checking the production cards kept by the employeesat their machines.Admitting that she never reached her production quota in anyday, Shelton maintained that with the exception one band setter,Ann Manners, noneof the others reached her quota. She knew of only one band setter,Opal Williams,who was laid off, but did not know the reason therefor.3.Bonnie HeatonHeaton was hired by the Respondent on August 26, 1963, and worked at inspectingand marking.She signed a card for the Union at its first meeting on October 21 andthereafter spoke to employees in the Union's behalf and encouraged them to signcards.She wore the Union'spin at work from October 25.As related,she hadaccompanied employee Clara Scott on the visit to chamber of commerce member Sills'office where they had argued in favor of the Union.Heaton had also been one ofthe employees in the group which stopped Mayor Tippett on the sidewalk on Octo-ber 26 and discussed the Union with him.On October 11 Heaton was required to absent herself from work because of herfather-in-law's death.She sent word to her supervisor,Mabel Hester, on October 16that she was ready to return.On October 17 she spoke to Hester by telephone andasked whether she would be permitted to work the next day.Hester replied therewas no work for her. On October 21 she spoke to Plant Manager Rhodes aboutresuming work.On that occasion two other employees were with her in Rhodes'office when he read to them from a paper the Respondent'sposition relative to theUnion and the instruction to employees not to engage in union activities while atwork.He thereupon directed his assistant,Don Rhodes,to inquire from Hester ELY & WALKER647whether she had work for Heaton. Subsequently Heaton was instructed to return thatafternoon to find out whether she should report the next day. She was informed byHester that afternoon there would be work for her the following day.When Heaton started her work on October 22 she resumed her former inspect andmark duties, but after 45 minutes was directed by Hester to iron seat seams. She didthis for another 45 minutes.Then Hester ordered her to return to inspect and mark.Ten minutes later Hester brought her two bundles of pants and stated they werewrongly marked.Examination of the marking tickets revealed Heaton had not beenresponsible for the error.Hester nevertheless required her to remark the pants,adding that when this was done she would be assigned to "repairs."Heaton then did"repairs" until 10:45 a.m. when Hester informed her she was to go home.Heatonprotested that she had been transported to the plant by Clara Scott who was still atwork.Hester directed her to perform the same packing duties in which Scott wasengaged for Foreman Poland. She did this work until 2 p.m. when Poland sent herand Scott back to Hester.The lattersentthem home.Although before this dayHeaton had done some ironing of seat seams, she had never before worked at packing.Heaton was given no work from October 23 through October 25. On each ofthese days she called Hester or the Respondent's office to request work but was toldnone was available.On October 28 she was given 6 hours' work to inspect and markand then was sent home by Hester. She received no work from October 29 throughNovember 4. On November she was recalled by Hester and was assigned by DonRhodes to seat seaming duties which she thereafter regularly performed until shevoluntarily quit her job on January 9, 1964.Apart from testimony by employees Clara Scott and Carolyn Shepherd that inHeaton's absence from October 11 to 21 employee Edna Manners was transferredfrom another department to work at inspect and mark, there is no evidence that inthe ensuing period Heaton was replaced by any other employee either when she hadno work or when she was assigned to other duties.F. Evidence supporting the defense1.As to interference, restraint, and coercionOnly Floorlady Hester and Plant Manager Rhodes were called by the Respondentto refute conduct ascribed by the foregoing witnesses to its agents.Conduct attributedby the General Counsel's witnesses to all other supervisors thus remainsuncontradicted.Hester denied Mahalia Norfleet's claim that she had in effect, told her the Respond-ent would close the plant if it were to be unionized. She did not deny the rest ofNorfleet's testimony concerning interrogation by Hester of her attendance at unionmeetings and her changed attitude.The latter was a clear reference to Norfleet'ssympathy for the Union.Hester denied making the remarks to Ruby Wyatt andAnn Manners attributed by them to her concerning the election day petition. She didnot, however, deny Manner's testimony that she had questioned her concerning herunion activities and sympathies.Hester moreover conceded discussing the unionissue with employees in the plant. Some, she said, brought up the matter themselves.Some she herself asked why they felt a union was needed. In the course of thesediscussions she expressed her opposition to the Union and sought to impress theemployees with the lack of need for a union.Hester denied she had seen the petition being passed around on the day of theelection.She testified that about 3 p.m. that day, after the petition had already beencirculated among the employees and "after it was all over", she heard about it andwanted to see it.Her attention had been drawn to the petition by the remark of oneof the employees whose name she could not recall. She had heard that some of thegirls had prepared a paper which they took around for employee signatures and shejustwanted to see what it was.At this point an employee on the plant floor heldthe petition in her hand. She asked the employee, Reva Gray, to show her the peti-tion.She looked at it but did not read it. She thereupon directed the employee togo back to her machine.Hester was impelled to look at the petition merely bycuriosity.Notwithstanding her curiosity, she did not read the petition because whenshe started to do so she decided it was not very important.Hester acknowledgedthat Gray had not checked out and was paid for her time while she was engaged inher activity with the petition.PlantManager Rhodes denied he had said to employee Dixie Thomas, or to anyother employee, that the Respondent would close its doors if the plant were unionized.He claimed he first learned about the Union's oganizational activities about the middleof October 1963.He admitted asking employees whether they knew anything aboutthe foregoing activities.He conceded speaking about the Union to a number of 648DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees.He claimed that employees usually asked questions about the Union towhich he responded.Inquiries were made by them about what would happen if theUnion were to come into the plant.He expressed the Respondent'spreference fordealing directly with them without a union.He insisted he did not tell the employeesthe plant would close, but pointed out to them that like any other business theRespondent would have to close its operation if it could not make a profit and he didnot believe that the Union would help the Respondent's profit situation.He notedthat the Respondent was then operating at a loss.Concerning the testimony of those witnesses who claimed he had read to employeesfrom a paper a statement to the effect that the Respondent would not in any circum-stance have a union in its plant and that employees would be disciplined for engagingin union activities while at work, Rhodes testified that he had read verbatim to allthe employees,in groups or individually,from a document which was later posted onthe plant bulletin board.The document,dated October 18, 1963, contains thefollowing:TO ALLEMPLOYEESSince the Union is putting on a campaign to get in here,some of you havebeen asking questions in regard to the following matters.We have decided tostate theCompany'sposition on these subjects as clearly as we canfor everybodyalike.(1)This matter is, of course,one of concernto the Company. It is, how-ever,also a matter of serious concern to you and oursincere belief is thatif this Union were to come in here, it would not beto your bestinterest.(2) It is our positive intentionto oppose this Union and by every propermeanstry to preventit from getting in here.(3)We would liketomake it clear that it isnot necessary, and it is notever going to be necessary,for anybodyto belong toany Union in order towork at thisfactory.(4)Those whomight join or belongto this Unionare not goingto getanyadvantagesor any preferredtreatmentof any sortover thosewho do notjoin or belong toany Union.(5) If anybodycauses you any troubleat your work or puts you underanysortof pressureto join the Union, you should let theCompany know,and we will undertake to see that this is stopped.(6)No personwill be allowedto carry on Union organizingactivities onthe job.Anybody who does so and who therebyneglects hisor her ownwork or interferes with the workof otherswill be subject to discharge.Anybody whotells you anythingcontraryto the foregoing is not telling you thetruth.(S)Robert E. RhodesELY & DOVERDover, FactoryRhodes testified that the change in the hourly base ratefrom $1.25 to $1.30 wasinstituted at a time when the employees were unableto work consistentlyon a singlestyle garmentso that they were unableto reach their production quotas and thus becompensated at the $1.35 rate paidat quota levels.The difficultiesresulting fromhaving to switch from one style to another were compounded,said Rhodes, by aproblem relating to the cutting of pants. In these circumstanceshe temporarilyraised the minimum rateof $1.30as a matter of fairnessto the employees.As to thegrantingof thepaidChristmas holiday, Rhodes explained that the Respondent's policyis to grantholiday pay and otherfringe benefits gradually to employees in new plantsafter they have become established.He claimed that the announcement of theChristmas holiday paywas first made to the employeesearly in October 1963 beforehe hadany knowledge of unionactivity.2.Concerning the alleged discriminationHester attributed Scott's discharge solely to hei poor production and quality ofwork.She testified that when she recommended this actionto Plant Manager Rhodesshe mentioned to him that,despite having several times calledto Scott'sattentionher shortcomings,she had not improved.On the dayScott wasdischarged, accord-ing toHester, her "repairs justgot completelyout ofhand, her quality was so bad."She herself would handScott herrepairs afterthey werereturnedby the inspectorsand at timesher work wasso bad the pants could not be repairedbut had to beclassified as irregulars.On one occasionshe returnedtwo complete bundles to Scott. ELY & WALKER649At other times she returned just pairs of pants.Concededly,the other seamers, Boydand Bryant,had repair work every day and she had even spoken to Rhodes aboutBoyd but without recommending her discharge because her work "wasn't that bad."Admittedly,Boyd never made her production quotas and Bryant never made it for afull week so she could receive the$1.35 hourly rate paid for work done at quota levels.Hester maintained no records either as to productivity or quality of Scott's workand had to rely on her memory concerning these matters while testifying. Sheacknowledged her poor memory of dates and could not recall when she first spoke toScott about the quality of her work.Itwas revealed late in her testimony that sherecords her reprimands to employees under her on special forms provided by theRespondent.There are four reprimand forms for Scott prepared by Hester during theformer's employment under her. The first is dated July 22, 1963,and mentions Scott'spoor quality and low production.Hester therein noted she had "reached a standstillat this point."An August 20 reprimand record states that Scott had completed hertraining and Hester still complained of her poor quality and low production which"had to be improved very much." The remaining two reprimand records for Scottare dated October 18 and 25, 1963.In neither is there any mention by Hester ofcomplaint about Scott'sproductivity or quality.One record complains about herleaving her machine to go home before the bell rang and the other about removalof her timecard from the office clerk without the knowledge of the personnel super-visor.Acknowledging that she completed reprimand forms whenever she repri-manded employees about productivity or quality,Hester was asked to account for theabsence of such records for Scott after August, particularly in view of her earliertestimony that Scott's shortcomings in the period before her discharge had become soserious that Hester was compelled to reprimand her for these reasons.Her onlyexplanation for the absence of such records was, "It seems that I just didn'tdo the jobI should have done."Plant Manager Rhodes testified that he discharged Scott on the day Hester recom-mended this action because of her low production and poor quality.He claimed hechecked her production records and determined she was not making satisfactoryprogress.By that he meant he examined the payroll to determine her weekly averageearnings by comparison with those of other employees doing the same work.He didnot recall what her earnings had been.Hester denied knowledge that Shelton had worn a union button before her dis-charge.She testified she had recommended Shelton'sdischarge to Plant ManagerRhodes about a month before her termination.At the time it was decided that shebe given 2 weeks in which to improve.Hester spoke again to Rhodes about Shelton'sfailure to improve, and about 2 or 3 days before the discharge she informed Sheltonthat she would be discharged if she were to get back three bundles of repairs in I day.Hester conceded that all the band setters get back repairs each day, but that they runfrom one to four pairs of pants daily and not bundles as in Shelton'scase.Sherecalled a day when Shelton got back eight bundles containing two to four dozen pantsin each. Shelton's quality of work, as reflected by the daily returns of repairs, satisfiedHester she was not improving and when,after the final warning,Shelton got backthree bundles of repairs in 1 day she was discharged.Hester revealed that she had completed reprimand records for Shelton on occasionsbefore her discharge in which she registered complaints about her production andquality shortcomings.The first of these records is dated October 10, 1963,the secondOctober 16, and the last October 28.This last form contains a notation that eightbundles had been returned to her for repairs on that date and she had been warned ofdischarge if in the future she were to receive three bundles in 1 day.None of thewritten reprimands prepared by Hester had ever been shown by her to Shelton.Rhodes testified that when he rehired Shelton in July 1963 he reviewed her recordduring her previous employment and noted she had not been a satisfactory producer.He nevertheless hired her because he felt that she had not had a fair opportunity toshow her worth under the cramped physical conditions which had obtained duringher earlier work period.He related that other employees who had been dischargedfor poor production had been rehired and given a second chance. In September1963,at a time when the Respondent'sDover operation was sustaining losses, he hadreceived orders to weed out low producers and decided to start eliminating employeeswith longer service who had failed to reach acceptable production levels. Shelton, hesaid, was discharged because she was one of the lowest producers in her section.Hetook this action on the very day when Hester recommended Shelton's discharge.Afew days before,he had discharged another employee in Shelton's section for thesame reason.Although Rhodes first testified that the Respondent has no policy andhad provided no guidelines requiring supervisors to complete reprimand forms, helater conceded that supervisors have these forms in their possession and that instruc- 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionshave beenissued tothem "that anytime that they feel thata girl needs reprimand-ing for low production, when its excessive, for repairs or any other items, to fill oneout."Rhodes testified that from October 15 through November 10 the plant operated ona 2- or 3-day week and that during this period other employees besides Heaton weresent home early, or, like her, had layoff periodslasting severaldays.Sales and ordershad fallen off at this time and the plant was operating at a 40 percent level.Heaton'stransfer from job to job, he explained, was necessitated by the plant system whichlimited production of various items by quota.To maintain a proper productionbalance and to provide all employees with a certain amount of work, it was necessaryto switch operators from one production job to another and other employees, whom henamed, were transferred just like Heaton.Furthermore, the plant had a small groupof employees called "switch operators" who were able to perform several functionsand Heaton, though not told this was being done, was intrainingfor such a job.BecauseHeaton had said she needed a full-time job, she was finally transferred tothe seat seamingoperation at which she worked steadily until she quit.G. Findings and conclusions1.Conduct violative of Section 8(a)( I)I find from uncontradicted and credited testimony that the following conduct, com-mitted by the Respondent's agents, interfered with, restrained, and coerced employeesin the exercise of their rights guaranteed by Section 7 of the Act, particularly theirright to support the Union and to participate in its campaign for selection in theDecember 12, 1963, election as the bargaining representative of the Respondent'semployees:1.The admitted interrogation of employees by Floorlady Hester and Plant ManagerRhodes concerning their union activities and views coupled with expressions of opposi-tion to the Union; the similar interrogation of employees Wilson and Westerman byFloorladiesMcKinney and Wallace; the interrogation by Personnel SupervisorWafford of employee Norfieet coupled with her remark that Norfleet would not havebeen discharged had she not attended union meetings.2.The statement by Floorlady Wallace to employee Westerman that the plantwould be closed if it were to be unionized; the remarks by the Respondent's official,Hoffman, in his speech to the assembled employees, as related by employee Thomas,plainly implying that the Respondent's Dover plant, like the Chattanooga plant, wouldbe closed if it were to become unionized.23.The remarks to employees by chamber of commerce members Tippett and Sills,in effect, that the employees would not have a union because the Respondent wasopposed to it, that the Respondent would pay a lawyer $1,000 a day to keep theUnion out, and that it would do the employees no good to get a contract because theRespondent would merely "sweat it out." These remarks implied that the Respondentwould not recognize and bargain with the Union in good faith and were calculatedto instill in the minds of employees the futility of selecting the Union as theircollective-bargaining representative.3In like manner Plant Manager Rhodes inter-fered with the Section 7 rights of employees by his remark to employee CarolynShepherd that the Respondent would never deal with the Union, coupled with histhreat of job loss if the Union did not prevail, and by his statement to employeeMyers that the Respondent would not operate under a union, did not have to negotiatewith the Union, and that the Union could compel negotiation with the Respondentonly by a strike in which the employees would be the losers, coupled with his re-minder to Myers that he had done her a favor by rehiring her.21 am satisfied that those employees who testified that Plant Manager Rhodes saidto them as he read from a paper the Respondent would close its plant if unionized mis-apprehended his wordsThe contents of the document in evidence do not contain thisthreat.I find, however, from the credited testimony of employee Gilmore that Rhodeshad said to her, in the course of a conversation he initiated about the Union,that theRespondentcould "pack up and leave anytime they got ready to" which I construe asan implied threat of plant closure if it were to be unionized(Byrds ManufacturingCorp.,140 NLRB 147, 155, enfg. 324 F. 2d 329 (CA 8).) I believe Gilmore's positiveaccount of her conversation with Rhodes rather than his general denial that he hadthreatened any employees with plant closing.I further credit employee Norfleet's testi-mony that Floorlady Hester had said to her the plant would be closed if the Unionwere to come in, and reject Hester's denial.3 Inglewood Park Cemetery Association,147 NLRB 803;Remington Rand Corporation,141 NLRB 1052. ELY & WALKER6514.The threat by Floorlady McKinney to employee Thompson that if the plantwere unionized employees would lose their jobs.5.The remarks by Plant Manager Rhodes to employees Odom, Wilson,and Elliottthat employees who gave affidavits to the Board's agents in the course of an investiga-tion would be involved in court proceedings,said remarks being deliberately calcu-lated to inhibit employee cooperation with the Board's processes,thereby interferingwith the exercise of their right to seek vindication of statutory rights.6.The establishment and maintenance by the Respondent of rule 6 in its manualto employees forbidding them unqualifiedly to engage in union activities on plantproperty,thereby too broadly restricting employees in the exercise of such activities.47.The remark by Plant Manager Rhodes to employee Thomas that he had heardshe had attended a union meeting and the similar remark by Floorlady Wallace toemployee Westerman which created the impression that the Respondent was keepingthe union activities of its employees under surveillance.I further find that the Respondent in violation of Section 8(a)(1) of the Act,promised and granted material benefits to its employees to induce them to reject theUnion.The uncontradicted testimony,which I credit, of employees Louis Shepherd,Annie Yarbrough,and Birdie Elliott shows that the Respondent's official,Hoffman,'in a speech to employees,promised them a break period which they were thereaftergranted.His accompanying remark that the employees did not need the Union toenable them to obtain this benefit conclusively shows that it was promised and grantedto induce their rejection of the Union.It is undenied that the promise of a paidChristmas holiday by Plant Manager Rhodes and his announcement of the hourlybase rate increase to $1.30 occurred after the Union's organizational campaign began.I find this is so from the credited testimony of the General Counsel'switnesses.Rhodes' testimony that he had not learned about union activity before announcingthe paid Christmas holiday does not alter this fact.I am not convinced by Rhodes'explanation for the promise of these benefits that they were not intended to influencethe employees to withhold support for the Union.Granted that employees wereencountering special production problems which made it more difficult for them toreach their production quotas and thus to be compensated at the higher hourly rateof $1.35, the fact is that the employees had not been able to reach and sustain theirquotas in the past and would not have earned a higher rate even if there had beenno increased production problems. In the circumstances,the elevation of the baseratewas tantamount to a gratuity which is explainable only as an inducement toreject the Union,particularly when it was granted in the course of the Respondent'sother numerous unlawful acts designed to defeat the Union's campaign. Similarly,the explanation that the Christmas holiday was granted in accordance with theRespondent's normal policy of giving holiday pay to employees after new plants areestablished and on their feet,isnot convincing in the light of Rhodes' emphasisthroughout his testimony that the Respondent was then losing money. I am satis-fied that he knew of the union activities going on at the time in view of his admittedinquisitiveness and his determination to frustrate these activities by employees, andthat he timed the announcement of this, the very first holiday pay granted by theRespondent,as another benefit to induce union rejection.I additionally find that the petition circulated by employees hostile to the Unionon the day of the December 12 representation election was conducted with the knowl-edge and approval of Floorlady Hester, whose testimony that she did not learn aboutthis activity until it was all over I do not credit.In the face of the uncontradictedand credited testimony of employees that the solicitation of signatures was openlyconducted in the plant,it is highly unlikely that Hester could have failed to observethis widespread activity.Imoreover credit the testimony of these witnesses that thesolicitation was conducted in Hester's presence and actually with her participation.I particularly do not believe Hester's claim that after hearing about the petition shewas impelled to see it, sought out the employee who had it in hand, and then merelylooked at it without ascertaining what it contained.This is too inconsistent withnormal behavior to accept and convinces me Hester was not a truthful witness. I ampersuaded that she knew that employees were engaged in their solicitation of signa-tures pledging loyalty to the Respondent and that they did so in the plant on time forwhich they were paid.I further find from the uncontradicted evidence that ForemanPoland and Floorlady McKinney were aware of these activities.The failure of all4Absent a showing of necessity against distribution of union literature on nonworkingtime in nonworking plant areas to maintain production or discipline,a rule forbiddingsuch activities has been declared by the Board inStoddard-Quirk ManufacturingCo., 138NLRB 615,to be violative of Section 8(a) (1) of the Act. The Respondent made nosuch showing of necessity in this case. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese supervisors to halt these activities must be regarded as their approval andadoption of them, especially in view of the numerous threats bysupervisors toemployees favoring the Union of discipline for activities in the plant in behalf ofthe Union.2.Conduct violative of Section8(a) (3 )I am convinced that Clara Scott was discharged because of her union leadership.In so concluding I have been influenced by the inadequacy of the Respondent's expla-nation for her discharge. Scott's credibleinsistencethatneitherher productivity norquality of work had before the day of discharge been unfavorably mentioned by hersupervisor,Hester, is supported by Hester's written record of reprimandsrevealingthat no complaint concerning these subjects was registered by her concerning Scottafter August 20, 1963, when she appears to have ended her job training. In view ofHester's testimony that such complaints to employees were sufficientlyserious towarrant writtenentries, it is fair to assume that in fact Hester had not had reasonfor complaint.Her testimony that she had recommended Scott's discharge for poorproduction and quality is therefore rejected as untrue. I am instead persuaded thatthis testimony was improvised to cloak the real reason for the discharge. Scott, asher history of union activities shows, was a vigorous, outspoken advocate of theUnion.The timing of this leader's discharge during themountingpace of the cam-paign, the Respondent's extreme hostility to the unionization of its plant and itsnumerous unlawful threats of reprisal and other actions taken to prevent this result,and the false reason assigned by it for the action against Scott satisfy me that themotivation therefor was a desire to get rid of this strong proponent of the Union andthereby to discourage the activities of other employees who might also have beentempted to support the Union.The Respondent's discharge of Scott violated Section8(a)(3) of the Act.I am convinced that Odelia Shelton, too, was discharged because she supported theUnion.This conclusion is premised on my disbelief that the reprimand records forShelton produced by the Respondent genuinely reflect what they purport to show,namely, that Shelton was a low producer whose work was of poor quality. I havealready indicated that Hester did not testify credibly concerning other matters. I alsodo not believe that the records she claimed to have completed are a truthful accountof Shelton's job performance. In view of Hester's insistence that Shelton's perform-ance had been bad all the time she had worked under her, it is exceedingly strangethat the reprimand records in evidence appeared for the very first time when organi-zational activities began, and that there is no record of reprimand for the entireperiod of Shelton's employment from its beginning in July 1963 until October 10.Giving face value to Hester's testimony that she prepared a written record each timeshe reprimanded an employee about low production and low quality, it must be con-cluded that she had not found cause to reprimand Shelton for these reasons beforeOctober 10, else she would have completed a reprimand form on such occasion.Imust, therefore, find that, contrary to Hester's testimony, she had not been dis-satisfied with Shelton's work all the time she had worked under her. This raises thequestion as to why, beginning with October 10, Hester should have become so seri-ously critical of Shelton that on each succeeding week she prepared a reprimandrecord for her. I am not persuaded that, in fact, Hester did complete these forms onthe dates which they bear for I wholly distrust her testimony, but even if they hadbeen completed on these dates I would regard them as manufactured evidence toprovide a pretext for Shelton's dischargeThese misgivings are particularly height-ened by Hester's admission that at no time had she ever shown these written repri-mands to Shelton.Not only were they not shown to her, but there is no indicationshe was aware of their existence.This was highly irregular. In the many years inwhich I have heard testimony from employer witnesses in cases involving the prepa-ration of written reprimands for employee derelictions, it was uniformly shown thatthe employee was provided with a copy of the reprimand or was at least informedthat the record had been made and what it contained.Generally, the employee isrequired to sign or initial the filed copy to avoid a possible claim that he had not beeninformed of the complaint against him.Written reprimands are more seriouslyreceived by employees than mere verbal complaints or warnings.They aie regardedas a basis for denial of promotions, wage increases, and for severe disciplinary action.The underlying purpose of the written reprimand is to let the offending employeeemphatically know that his derelictions or shortcomings have not been lightly regardedand have been permanently recorded as a basis for future action if he does not mendhisways or improve his performance.This purpose would plainly be defeated ifthe reprimand were to be prepared and filed without the knowledge of the employeeconcerned.The palpable impracticality of Hester's failure to inform Shelton of the ELY & WALKER653written reprimands suggests that these documents were not prepared for their ordi-nary purpose,but were intended for a different reason, namely,to be used as a justi-fication in this proceeding,if necessary,for her dischargeIn view of the general lack of credit accorded Hester's testimony,I do not regardher privately prepared reprimand records to be sufficiently reliable to support herclaim that she had recommended Shelton's discharge merely because of dissatisfac-tion with her job performance.I find there was no basis for dissatisfaction withShelton, and nothing was said to her by Hester which indicated ussatisfaction beforethe week prior to the discharge.I credit Shelton's testimony that she was"shocked"by Hester'swarning that she would be discharged if she received two or three pairsof pants in I day for repair,and her denial that she had received any repairs on theday when she was notified of her termination.Furthermore,I credit her uncontra-dicted testimony that from her observations during her final week she had less repairsreturned than other band setters and produced as much as some of the other employ-ees with whom she worked.Plant Manager Rhodes' claim that Shelton was one ofthe lowest producers in her section is accorded no weight as his testimony assertedlywas based only upon inspection of employee earnings.As it appears that none ofthe employees in Shelton's section ever reached and sustained production quotas forwhich they would have been paid at higher levels, all these employees,including Shel-ton, were necessarily compensated at the base hourly rate.Their earnings could not,therefore, reveal how much they produced as they all received the base rate irrespc-tive of productivity short of quota levels.I infer that the union sympathies of employees who attended meetings wereknown to the Respondent's supervisors as evidenced by the remarks of supervisors,hereinabove found to have been made, indicating such knowledge.This inference isstrengthened by the admitted interest in the union activities and sympathies ofemployees reflected by the interrogations of employees by Hester,Rhodes,and othersupervisors.I find that whether or not Hester had observed the wearing of the unionbutton by Shelton in the week before her discharge,she knew that she had attendedthe union'smeetings and was sympathetic to it.The Respondent's intense hostility to the unionization of its plant has been amplyshown.Likewise,the record abundantly demonstrates the application of unlawfulmeasures including threats of reprisal to employees to prevent their support of theUnion.The hostility and unlawful conduct of Hester and Plant Manager Rhodes,the two persons who were responsible for Shelton's discharge,have been found. Inthese circumstances,the rejection of the explanation for the discharge of Shelton, aknown union adherent,compels the conclusion that she, like Scott, was dischargedto provide an object lesson for other like-minded union supporters that continuationof their activities would imperil their jobs.This finding is not affected by the factthat other employees,including those in Shelton's section,who openly revealed theirsympathy for the Union were not discharged.A discriminatory motive otherwiseestablished is not disproved by an employer's showing that he did not weed out everyadherent of the union.N.L R.B.v.W. C. Nabors,d/b/a W C. Nabors Company,196F. 2d 272, 275-276 (C.A. 5), cert. denied 344 U.S. 865.By Shelton's discharge, forthe reasons stated, the Respondent violated Section8(a)(3) of the Act.I do not find that the Respondent in violation of Section 8(a)(3) of theAct har-assed employee Bonnie Heaton by transferring her from job to job or by denying heremployment.I regard Rhodes'explanation as reasonable,that the necessities ofplant production and scarcity of work were responsible for Heaton's various assign-ments and periods of layoff. I am particularly impressed with the absence of unlawfulmotivation for these actions by the fact that,as related by Rhodes,Heaton was givena new and steady assignment when she revealed the personal need for full-time work.This consideration is inconsistent with Heaton's alleged discriminatory treatment.3.Conductaffectingthe results of the December12 electionThe numerous instances of conductby theRespondent's supervisors and agents,hereinabove found violative of Section 8(a)(1) and(3) of the Act, prevented thefree and uncoercedchoice byemployees in the December 12 representation electionof the Union as their collective-bargaining representative.In view of the abundantevidence supporting the foregoing conclusion, there isno necessity for reliance uponother evidenceof conductadduced bycounsel forthe Unionin this proceeding toshow that the employees were deniedthe opportunity for a validelection.I shallnot advertto this other evidenceexcept forthe followingitems which I believe meritconsideration so that inthe future the conductreferredto will not berepeated inanother electionwhich may be heldamong the Respondent's employees. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe taking of pictures by a supervisor in the plant of employees wearing distinctiveinsignia revealing their opposition to the Union and the subsequent display of thesepictures on the plant wall had the effect permanently of classifying employees onthe basis of their sentiments for or against the Union.Such open identification bythe Respondent of its employees necessarily had an inhibiting effect upon them inthe exercise of their right to support or to refrain from supporting the Union. In theestablished circumstances of this case,employees who were photographed with agroup opposing the Union could fairly reason that they might incur the Respondent'sresentment and be subjected to reprisals for their failure to be included with theloyalistswho were photographed.PlantManager Rhodes' request to the local nightclub owner to use his influenceto persuade employee Gilmore to vote against the Union was carried out in circum-stances making it evident to Gilmore that Rhodes was responsible for the exertionof the club owner's influence and tended to inhibit the free exercise of Gilmore'sright to support the Union.Not only was Gilmore made aware that Rhodes hadlearned of her union activities,but her refusal to respond favorably to the requestcould reasonably have been regarded by her as inviting Rhodes' reprisal.H. The challenged ballotsThe Regional Director's report states that the Board's agent challenged the ballotsof Clara Scott,Odelia Shelton,and Patricia Heflin because their names did not appearon the eligibility list for the December 12 election.Ostensibly,Scott's and Shelton'snames had been excluded because they had been discharged.Having found thattheir discharges were unlawful,I now find that they were eligible to vote in theelection.Heflin's name appears to have been excluded because her last day ofemployment was December 12. It was stipulated that Heflin had been employed bythe Respondent in the appropriate unit during the payroll period ending Novem-ber 15, 1963, and that voting eligibility was determined on the basis of employment inthe payroll period ending on that date.The Board determines voting eligibility ina representation election by the status of employees on the eligibility date decidedfor the election and on the date of the election.Employees who are employed onboth these dates are eligible to vote notwithstanding that they may, before the election,have given notice of an intention to quit and do so immediately after the electionSeePersonal Products Corporation,114 NLRB 959. Accordingly,asHeflin wasemployed on both the eligibility date and the date of the election,she was eligible tovote.The Union challenged the ballots of employees Robbye Blane and Barbara Wallaceon the ground they are clerical employees and therefore excludable from the appro-priate unit of production and maintenance employees which specifically excludesoffice clerical employees.The Respondent maintains they are includable as plantclerical or as dual-function employees performing unit work and hence were eligibleto vote in the electionBlane works in the shipping department from 7:30 a.m. to 12:30 p.m. From thenuntil 4 p.m. she works in the Respondent'smain office posting payrolls. In the ship-ping department Blanc prepares bills of lading and labels which are attached tocartons in which products are packed by the shipping department employees. She,like the other employees of this department,also packs garments in boxes. In theshipping department Blane is supervised by Foreman Poland who is also over thecutting room.Itwas stipulated that other shipping department employees votedwithout challenge in the election.Blane is hourly paid.Wallace is classified as a production clerk in the cutting department.It is unques-tioned that this is a production department whose employees are included in theunit.Half her time is spent making piece-rate coupons, size tickets,keeping produc-tion records of the number of pants cut in her department,and marking on cuttingtickets the number of yards of material used.This work is performed at a desk inher department.Next to her desk is a machine in which she sets type and which shethen uses to stamp tickets with desired markings.She alone in her departmentperforms the foregoing duties.The other half of her time is spent at work whichother cutting department employees also perform,consisting of bundling garments,making markers,and putting tickets on pants.Wallace is hourly paid, punches atimeclock,and, along with the other cutting department employees, is supervisedby Foreman Poland.I find that Blane is a dual-function employee who works half her time as a plantclerical in the shipping department.InBerea Publishing Company,140 NLRB 516,the Board reestablished the rule that dual-function employees who spent less than ELY & WALKER65551 percent of their time at unit work may be included in the appropriate unit providedthey do a sufficient amount of unit work to demonstrate that they have a substantialcommunity of interest in the unit'swages, hours, and conditions of employment.In theBereacase employees who regularly worked 40 percent of their time in theunit were deemed to have a sufficient interest for inclusion.As Blane regularlyspends approximately 50 percent of her time at unit work, she is includable in theappropriate unit as a plant clerical.5Accordingly she was eligible to vote in theelection.Wallaceisa full-time plant clerical and production employee whose work isincluded in the appropriate unit,and was also an eligible voter.The Union challenged the ballot of employee Lofton Ford on the ground that hewas a supervisor excluded from the appropriate unit.The Respondent contendshe is an includable rank-and-file employee.Ford is a skilled sewing machinemechanic who repairs the plant sewing machines and builds work aids.He is assistedby another mechanic named Kenneth Owens. Occasionally they work together butusually they work separately on different machines.Their work is apportioned ona rotation basis and Ford does not give Owens his assignments.When Owens startedhe was sufficiently skilled to need no training from Ford.The latter exercises noauthority over any employees and has never been told by his direct superior, PlantManager Rhodes, that he has such authority.He has never hired or discharged orrecommended the hire or discharge of any other employee.The closest he comesto any action affecting the status of employees is on those occasions when Rhodesmay consult him before granting Owens a raise.But Rhodes also consults hisassistant,Don Rhodes,and his other line supervisors concerning this matter.Fordis occasionally summoned to management meetings where he is questioned about theplant machines.He discusses nothing else at these meetings.Owens is not calledto such meetings.Although he had never been granted authority to park his auto-mobile in spaces reserved for the Respondent's supervisors, Ford, on his own, hasappropriated a space for himself.He is hourly paid but does not punch a timeclock.He keeps his own time which he turns over to Plant Manager Rhodes. From theforegoing facts I find that Ford is not a supervisor but a rank-and-file maintenanceemployee includable in the appropriate unit and an eligible voter in the election.IV.RECOMMENDATIONS CONCERNING CHALLENGED BALLOTS AND CONDUCT AFFECTINGRESULTS OF THE DECEMBER 12, 1963, ELECTIONI have determined that the six employees hereinabove named were eligible to votein the December 12 election.As their ballots may be determinative of the resultsof the election, I recommend that they be opened and counted. If, after they arecounted and a revised tally of ballots is issued,it appears that the Union has secureda majority of the votes cast in the election,it is further recommended that the Unionbe declared the winner in the election and be issued a certificate as the exclusivecollective-bargaining representative of the Respondent's employees in the appropriateunit.If, on the other hand, the revised tally shows that the Union has not securedthe required majority to establish it as the winner of the election,I recommend thatbecause of the Respondent's conduct found to have impaired the freedom of choiceof the employees in the election, the results be set aside and a new election orderedat the earliest date consistent with administrative convenience.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing the freeflow thereof.VI.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8 (a) (3) and (1) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.I shall further recommend that the Respondent be ordered to offer immediate andfull reinstatement to Clara Scott and Odelia Shelton to their former or substantiallyequivalent positions without prejudice to their seniority or other rights and privilegesas employees. I shall further recommend that the Respondent make Scott and Shelton6General Electric Company(River Works),107 NLRB 70. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhole for any losses they may have suffered because of the discrimination againstthem, by payment to them of such sums of money as they normally would have earnedaswages absent the discrimination.Backpay for Scott shall be computed fromNovember 1 and for Shelton from November 4, 1963, until the date of offers of rein-statement to them.Deductions shall be made from backpay payments to theseemployees of interim earnings on a quarterly basis in the manner provided by theBoard in F.W. Woolworth Company,90 NLRB 289, to which shall be added interestat the rate of 6 percent per annum.Because the Respondent by its conduct violated fundamental employee rightsguaranteed by Section 7 of the Act, and because there appears from the manner ofcommission of this conduct a disposition to commit other unfair labor practices, itwill therefore be recommended that the Respondent cease and desist in any mannerfrom infringing the rights guaranteed employees by Section 7 of the Act. I do notrecommend the other safeguards requested by the Union as I am not convinced oftheir necessity.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Ely & Walker is an employer within the meaning of Section 2(2) of the Actand is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.Amalgamated Clothing Workers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act in the manner hereinabove found, theRespondent has engaged in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.By discriminating with respect to the hire and tenure of employment of employ-ees Clara Scott and Odelia Shelton, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(3 and (I).5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6The allegations of the complaint that the Respondent has discriminated againstBonnie Heaton in violation of Section 8(a)(3) of the Act have not been sustained.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding,and pursuant to Section 10(c) of the NationalLaborRelations Act,as amended,I recommend that Ely & Walker,Dover,Tennessee,itsofficers,agents, successors, and assigns,shall:1.Cease and desist from:(a)Discourgaing membership in Amalgamated Clothing Workers of America,AFL-CIO, orany other labor organization of its employees by discriminating inregard to the hire and tenure of employment of its employees.(b)Coercivelyinterrogating employees concerning their union activities and sym-pathies, telling employees its plant would be closed if it were to become unionized,telling its employees that it would be futile for them to select the Union as theircollective-bargaining representative as the Respondent would not recognize and bar-gain with the Union in good faith and would spend large sums of money to preventits plant from becoming unionized,threatening employees that they would lose theirjobs if the plant were to be unionized,threatening employees with harassment if theycooperate with the Board in the course of an investigation of its conduct,maintainingand enforcing a rule forbidding employees to solicit for the Union and to distributeunion literature on plantpropertyduring nonworking time in nonworking areas, andthreatening to discipline employees favoring the Union who violate such rule whilepermitting employees opposing the Union to disregard the rule, creating the impres-sion among employees that their union activities are under surveillance, promising andgranting material benefits to employees to induce them to reject the Union,approvingand adopting the solicitation of signatures by employees to a written pledge of loyaltyto the Respondent and of opposition to the Union.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization,to form, join, or assist AmalgamatedClothing Workersof America,AFL-CIO,or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engage in concertedactivity for the purpose of collective bargaining or other mutual aid or protectionor to refrain from engaging in such activities. ELY & WALKER6572.Take the following affirmative action which it is found will effectuate the policiesof the Act:(a)Offer to Clara Scott and Odelia Shelton full reinstatement to their former orsubstantially equivalent positions, and make them whole for any loss of earningssuffered as a result of the discrimination against them in the manner described inthe section above-entitled "The Remedy."(b) Post at its plant in Dover, Tennessee, copies of the attached notice marked"Appendix." 6Copies of said notice to be furnished by the Regional Director forRegion 26, shall, after being duly signed by an authorized representative of theRespondent, be posted by it immediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter, in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Preserve and, upon request, make available to the Board or its agent, forexamination or copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amount of backpay due under the terms of this Recommended Order.(d)Notify the Regional Director for Region 26, in writing, within 20 days fromthe receipt of this Decision and Recommended Order what steps it has taken tocomply herewith.?o In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be en-forced by a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order."7In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 26, in writing,within 10 days from the date of receipt of this Order, what steps the Respondent hastaken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the NationalLabor Rela-tionsAct, we herebynotify our employees that:WE WILL NOTintereferewith,restrain,or coerce our employees in theexercise of their right to support Amalgamated ClothingWorkers ofAmerica,AFL-CIO,or any other labor organization as their collective-bargaining repre-sentative by-Coercivelyinterrogating them concerning their union activities andsympathies.Telling them our plant will be closed if it becomes unionized.Telling them it would be useless to select a union to represent them aswe would not work with a union and would pay alawyer $1,000 a day tokeep a union out of our plant.Threatening them with loss of their jobs if our plant were to beunionized.Telling them they would be subpoenaed or involved in court proceedingsif they were to give affidavits to the National Labor Relations Board in thecourse of an investigation of our conduct.Maintaining the rule in our manual to employees forbidding them tosolicit for a union or to distribute union literature in the plant on non-working time in nonworking areas, and enforcing the rule against employ-ees opposing the union, and in particular we will not permit employeesopposed to the union with the knowledge and participation of our super-visors to solicit the signatures of employees to a written pledge of loyaltyto us in the course of a union'scampaign for selection as collective-bargaining representative.Creating the impression that we are keeping the union activities of ouremployees under surveillance.Promising benefits to employees to induce them not to support a union.783-133-66-vol. 151-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in Amalgamated Clothing Workersof America, AFL-CIO, or any other labor organization of our employees, bydiscriminating in any manner with regard to hire, tenure, or any term orcondition of employment.WE WILL offer immediate and full reinstatement to Clara Scott and OdeliaShelton to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and make them whole for anyloss of earnings resulting from our discrimination against them as provided intheDecision issued by the Trial Examiner of the National Labor RelationsBoard.WE WILL NOT in any manner interfere with, restrain, or coerce our employ-ees in the exercise of the right to self-organization, to form labor organizations,to join or assist the above-named or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining or mutualaid or protection, or to refrain from engaging in any or all such activities.All of our employees are free to become, remain, or to refrain from becomingor remaining members of any labor organization.ELY & WALKER,Employer.Dated-------------------By---------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 746Federal Office Building, 167 North Main Street, Memphis, Tennessee, TelephoneNo. 534-3161, if they have any questions concerning this notice or compliancewith its provisions.Midwest Towing Co., Inc.andDistrictNo. 2, Marine EngineersBeneficial Association,AFL-CIO,Petitioner.Case No. 14-RC-4761.March 12, 1965DECISION AND ORDEROn April 29, 1964, the National Labor Relations Board issued itsDecision and Order 1 in the above-entitled proceeding wherein itfound that a unit of chief and assistant marine engineers was inap-propriate because the employees petitioned for are supervisorswithin the meaning of the National Labor Relations Act, asamended.On May 28, 1964, the Petitioner moved for reconsidera-tion of the Board's decision, alleging that newly discovered evidencematerially affects the basic issue involved.On August 14, 1964, theBoard granted reconsideration upon the Petitioner's motion andremanded the case to the Regional Director for further hearing onthe matters raised.Hearing on remand was held on October 6,1964, before Hearing Officer Eugene L. Rosenfeld.The Hearing1Not published In NLRB volumes.151 NLRB No. 73.